PER CURIAM.
Aug. 13, 1925, the Kayline Co. obtained a cognovit judgment against I. B. Rabb, who a siiort time later filed a motion, and affidavit in support of same, to vacate judgment. The Cleveland Municipal Court, where the judgment was obtained, overruled the motion, and Rabb prosecuted error. The Court of Appeals held:
1. The affidavit filed in support of the motion stated facts which if true, constituted a defense to the action.
2. It was therefore the duty of the court to vacate the judgment so that the defense could be presented.
3. The failure to so vacate constitutes an abuse of discretion.
Judgment reversed and case remanded.